Case 5:13-cv-00883-JGB-SP Document 347 Filed 06/29/20 Page 1 of 5 Page ID #:16739



  1   CATHERINE F. MUNSON (D.C. Bar No. 985717, admitted pro hac vice)
      CMunson@kilpatricktownsend.com
  2
      MARK REEVES (D.C. Bar No. 1030782, admitted pro hac vice)
  3   MReeves@kilpatricktownsend.com
      KEITH M. HARPER (D.C. Bar No. 451956) (admitted pro hac vice)
  4
      kharper@kilpatricktownsend.com
  5   KILPATRICK TOWNSEND & STOCKTON, LLP
  6
      607 14th Street, N.W., Suite 900
      Washington, D.C. 20005
  7   Tel: (202) 508-5800; Fax: (202) 508-5858
  8   STEVEN C. MOORE (CO Bar No. 9863, admitted pro hac vice)
      Smoore@narf.org
  9
      NATIVE AMERICAN RIGHTS FUND
 10   1506 Broadway
      Boulder, CO 80302
 11
      Tel: (303) 447-8760; Fax: (303) 443-7776
 12
      JOHN TABINACA PLATA (CA Bar No. 303076)
 13   jplata@aguacaliente.net
      AGUA CALIENTE BAND OF CAHUILLA INDIANS
 14
      5401 Dinah Shore Drive
 15   Palm Springs, CA 92264
      Tel: (760) 699-6837 Fax: (760) 699-6963
 16
      Attorneys for Plaintiff
 17   Agua Caliente Band of Cahuilla Indians
 18   (Additional counsel identified on next page)
 19                   UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 20
       AGUA CALIENTE BAND OF                         Case No.: 5:13-cv-00883-JGB (SPx)
 21    CAHUILLA INDIANS,
                                                     Judge:     Hon. Jesus G. Bernal
 22                Plaintiff,
                                                     JOINT REQUEST FOR DECISION
 23    and                                           ON AGUA CALIENTE’S MOTION
 24    UNITED STATES OF AMERICA,                     FOR LEAVE TO FILE FIRST
                                                     AMENDED AND SUPPLEMENTAL
 25                 Plaintiff-Intervenor,            COMPLAINT (DKT. 329)
 26    v.
                                                     Dept:    Courtroom 1
 27    COACHELLA VALLEY WATER
       DISTRICT, et al.                              Action Filed:     May 14, 2013
 28
                   Defendants.                       Trial Date:       ____

       JOINT REQUEST FOR DECISION ON MOTION FOR LEAVE TO FILE FIRST AMENDED AND SUPPLEMENTAL
                                            COMPLAINT
Case 5:13-cv-00883-JGB-SP Document 347 Filed 06/29/20 Page 2 of 5 Page ID #:16740



  1   STEVEN B. ABBOTT (Bar No. 125270)           RODERICK E. WALSTON (Bar No.
      sabbott@redwineandsherrill.com              32675)
  2   GERALD D. SHOAF (Bar No. 41084)             roderick.walston@bbklaw.com
  3   gshoaf@redwineandhserrill.com               BEST BEST & KRIEGER LLP
      REDWINE AND SHERRILL LLP                    2001 N. Main Street, Suite 390
  4   3890 11th Street, Ste. 207                  Walnut Creek, California 94596
      Riverside, CA 92501-3577                    Tel: (925) 977-3300; Fax: (925) 977-1870
  5   Tel: (951) 684-2520; Fax: (951) 684-5491
  6
                                                ARTHUR L. LITTLEWORTH (Bar No.
      MATTHEW T. KLINE (Bar No. 211640) 22041)
  7   mkline@omm.com                            arthur.littleworth@bbklaw.com
      DANIEL SUVOR                              PIERO C. DALLARDA (Bar No. 181497)
  8   dsuvor@omm.com (Bar No. 265674)           piero.dallarda@bbklaw.com
      O’MELVENY & MYERS LLP                     BEST BEST & KRIEGER LLP
  9   1999 Avenue of the Stars, 8th Floor       3390 University Avenue, Fifth Floor
 10   Los Angeles, CA 90067-6035                P.O. Box 1028
      Tel: (310) 553-6700; Fax: (310) 246-6779 Riverside, California 92502
 11                                             Tel: (951) 686-1450; Fax: (951) 686-3083
      WALTER DELLINGER (pro hac vice)
 12   BRADLEY N. GARCIA(pro hac vice)           Attorneys for Defendants Desert Water
 13
      O’MELVENY & MYERS LLP                     Agency, and Patricia G. Oygar, Thomas
      1625 Eye Street, NW                       Kieley, III, James Cioffi, Craig A. Ewing
 14   Washington, DC 20006                      and Joseph K. Stuart, sued in their official
      Tel: (202) 383-5300; Fax: (202) 383-5414 capacity as members of the Board of
 15                                             Directors
      ANTON METLITSKY (pro hac vice)
 16   O’MELVENY & MYERS LLP                     JEFFREY H. WOOD
 17   7 Times Square                            Acting Assistant Attorney General
      New York, New York 10036                  Environment and Natural Resources Div.
 18   Tel: (212) 326-2000; Fax: (212) 326-2061 United States Department of Justice
                                                F. PATRICK BARRY
 19   BARTON THOMPSON, JR. (Bar No. patrick.barry@usdoj.gov
 20
      72927)                                    DARON T. CARREIRO
      O’MELVENY & MYERS LLP                     daron.carreiro@usdoj.gov
 21   2765 Sand Hill Road                       YOSEF M. NEGOSE
      Menlo Park, CA 94025-7019                 yosef.negose@usdoj.gov
 22   Tel: 650-473-2600; Fax: 650-473-2601      Indian Resources Section
                                                Environment and Natural Resources Div.
 23   Attorneys for Defendants Coachella United States Department of Justice
 24   Valley Water District, and G. Patrick P.O. Box 7611
      O'Dowd, Ed Pack, John Powell, Jr., Peter Ben Franklin Station
 25   Nelson and Castulo R. Estrada, sued in Washington, DC 20044
      their official capacity as members of the Tel: (202) 305-0269; Fax: (202) 305-0725
 26   Board of Directors
                                                Attorneys for Plaintiff-Intervenor
 27
                                                United States of America
 28


       JOINT REQUEST FOR DECISION ON MOTION FOR LEAVE TO FILE FIRST AMENDED AND SUPPLEMENTAL
                                            COMPLAINT
Case 5:13-cv-00883-JGB-SP Document 347 Filed 06/29/20 Page 3 of 5 Page ID #:16741



  1        Plaintiffs, Agua Caliente Band of Cahuilla Indians (Agua Caliente) and the
  2   United States, and Defendants, Coachella Valley Water District and Desert Water
  3   Agency (collectively “the Parties”), hereby notify the Court that 120 days have passed
  4   since the submission of Agua Caliente’s Motion for Leave to File First Amended and
  5   Supplemental Complaint (“Motion”) (Dkt. 329). See Dkt. 344 (Scheduling Notice
  6   dated February 20, 2020 indicating that the motion was “submitted on the papers timely
  7   filed.”). The Parties respectfully request that the Court issue a decision on the Motion
  8   under Local Rule 83-9.2.
  9

 10   Dated: ___June 29, 2020.         By: /s/ Catherine Munson
                                           CATHERINE MUNSON
 11
                                           (D.C. Bar No. 985717, admitted pro hac vice)
 12                                        MARK H. REEVES
                                           (D.C. Bar No. 1030782, admitted pro hac vice)
 13
                                           KEITH M. HARPER (D.C. Bar No. 451956)
 14                                        (admitted pro hac vice)
                                           KILPATRICK TOWNSEND & STOCKTON LLP
 15

 16                                        STEVEN C. MOORE
                                           (CO Bar No. 9863, admitted pro hac vice)
 17
                                           NATIVE AMERICAN RIGHTS FUND
 18
                                           JOHN TABINACA PLATA (CA Bar No. 303076)
 19
                                           jplata@aguacaliente.net
 20                                        AGUA CALIENTE BAND OF CAHUILLA INDIANS
 21
                                           Attorneys for Plaintiff
 22                                        Agua Caliente Band of Cahuilla Indians
 23
      Dated: June 29, 2020.            By: /s/ Steven B. Abbott
 24                                         STEVEN B. ABBOTT
                                            GERALD D. SHOAF
 25
                                            REDWINE AND SHERRILL LLP
 26
                                           MATTHEW T. KLINE
 27
                                           WALTER DELLINGER
 28                                        BARTON THOMPSON, JR

       JOINT REQUEST FOR DECISION ON MOTION FOR LEAVE TO FILE FIRST AMENDED AND SUPPLEMENTAL
                                            COMPLAINT
Case 5:13-cv-00883-JGB-SP Document 347 Filed 06/29/20 Page 4 of 5 Page ID #:16742



  1                                        ANTON METLITSKY
                                           BRADLEY N. GARCIA
  2
                                           DANIEL SUVOR
  3                                        O’MELVENY & MYERS LLP
  4
                                           Attorneys for Defendants
  5                                        Coachella Valley Water District, and G.
  6
                                           Patrick O'Dowd, Ed Pack, John Powell, Jr.,
                                           Peter Nelson and Castulo R. Estrada, sued in
  7                                        their official capacity as members of the Board
  8
                                           of Directors

  9   Dated: _June 29, 2020.           By: /s/ Roderick E. Walston
                                           RODERICK E. WALSTON (Bar No. 32675)
 10                                        ARTHUR L. LITTLEWORTH (Bar No. 22041)
 11                                        PIERO C. DALLARDA (Bar No. 181497)
                                           BEST BEST & KRIEGER LLP
 12

 13                                        Attorneys for Defendants
                                           Desert Water Agency, and Patricia G. Oygar,
 14                                        Thomas Kieley, III, James Cioffi, Craig A.
 15                                        Ewing and Joseph K. Stuart, sued in their
                                           official capacity as members of the Board of
 16                                        Directors
 17
      Dated: __June 29, 2020.          By: /s/ F. Patrick Barry
 18                                        F. PATRICK BARRY
                                           DARON T. CARREIRO
 19
                                           YOSEF M. NEGOSE
 20
                                           Attorneys for Plaintiff-Intervenor
 21
                                          United States of America
 22

 23

 24

 25

 26

 27

 28


       JOINT REQUEST FOR DECISION ON MOTION FOR LEAVE TO FILE FIRST AMENDED AND SUPPLEMENTAL
                                            COMPLAINT
Case 5:13-cv-00883-JGB-SP Document 347 Filed 06/29/20 Page 5 of 5 Page ID #:16743



  1                   Certification in Compliance with Local Rule 5-4.3.4
  2         I hereby certify that, pursuant to Local Rule 5-4.3.4, I have obtained the
  3   authorization from the above signatories to file the above-referenced document, and that
  4   the above signatories concur in the filing’s content.
  5
      Dated: __June 29, 2020            By: /s/ Catherine Munson
  6                                         CATHERINE MUNSON
  7
                                            (D.C. Bar No. 985717, admitted pro hac vice)
                                            KILPATRICK TOWNSEND & STOCKTON LLP
  8
                                              Attorneys for Plaintiff
  9                                           Agua Caliente Band of Cahuilla Indians
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                CERT. OF COMPLIANCE WITH LR 5-4.3.4
